Judgment, Supreme Court, New York County (Jane Solomon, J.), entered April 16, 2004, dismissing the complaint, after a nonjury trial, in an action by a residential cooperative against a putative tenant/shareholder to recover unpaid maintenance and other arrears, unanimously affirmed, with costs.
The action was properly dismissed for lack of evidence sufficient to show, inter alia, that defendant was given notice that her maintenance was in arrears in accordance with the terms of the proprietary lease, when plaintiff foreclosed on the subject apartment, whether defendant was given notice of such foreclosure and whether the foreclosure sale was conducted in a commercially reasonable manner (cf. DeRosa v Chase Manhattan Mtge. Corp., 10 AD3d 317 [2004]). Concur — Mazzarelli, J.P, Ellerin, Nardelli, Gonzalez and Catterson, JJ.